Citation Nr: 0712834	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis that affects the right leg.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of brain trauma, to include tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The appellant served at various times in an active duty for 
training and an inactive duty training status with the Kansas 
Army National Guard for the period from March 1957 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and August 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  The appellant does not have rheumatoid arthritis of the 
right leg attributable to his active duty for training or 
inactive duty training.

2.  Service connection for residuals of brain trauma to 
include tinnitus was denied by an August 1999 Board decision.  

3.  The evidence received since the August 1999 Board 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claim of service connection for residuals 
of brain trauma to include tinnitus.


CONCLUSIONS OF LAW

1.  The appellant does not have rheumatoid arthritis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 101, 1110, 
1112, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of brain trauma to include tinnitus has not been received.  
38 U.S.C.A. §§ 101, 1110, 1131, 5108, 7105 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.156(a), 20.1100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Rheumatoid Arthritis 

The appellant filed an original claim of service connection 
for rheumatoid arthritis of the right leg due to a right leg 
break in October 2003.  He claimed that he was forced to 
march in service, which aggravated his right leg disability.  

Service personnel records reveal that the appellant served at 
various times in an active duty for training and an inactive 
duty training status with the Kansas Army National Guard for 
the period from March 1957 to March 1965.  Associated with 
the claims file is as report of separation from the Kansas 
Army National Guard, a National Guard Bureau Retirement 
Credits Record, and a periodic physical examination dated in 
March 1964.  The periodic examination did not reveal any 
defects or diagnoses.  The appellant reported having a 
history of a broken left leg at age five.  

The appellant was afforded a general medical VA examination 
in July 1996 and a psychological examination in July 1996.  
Physical examination performed at that time did not reveal 
any right leg disability.  

Private treatment reports from Lyons Hospital, Salina Family 
Physicians, Asbury-Salina Regional Medical Center, Topeka 
State Hospital, and Ellsworth County Hospital were negative 
for any reference to rheumatoid arthritis affecting the right 
leg.

A Social Security Administration (SSA) Disability decision 
and medical records relied upon by SSA similarly did not 
reveal any diagnosis of rheumatoid arthritis.  The appellant 
was awarded SSA benefits based on mental disability.  

Also associated with the claims file are VA outpatient 
treatment reports dated from October 2003 to December 2003.  
The records are negative for treatment or diagnosis of 
rheumatoid arthritis affecting the appellant's right leg.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 and Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 and Supp. 2006); 38 C.F.R. § 
3.6(a) and (d) (2006). ACDUTRA includes full-time duty 
performed for training purposes by members of the National 
Guard of any state, under 32 U.S.C. §§ 316, 502, 503, 504, or 
505; 38 U.S.C.A. § 101(22) (West 2002 and Supp. 2006); 38 
C.F.R. § 3.6(c)(3) (2006).  

Certain diseases, including arthritis, may be presumed to 
have been incurred in or aggravated following certain 
qualifying periods of service; however, the presumptions 
apply only for individuals who are found to be "veterans."  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  (A 
veteran is a person who served in active military service and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2).)  Thus, 
service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131 (2006).  Until such disease or injury is shown, and 
without a period of service that otherwise qualifies as 
"active military service," a claimant is not entitled to 
application of the presumption of service connection for 
disease shown within a year of separation.  38 C.F.R. 
§§ 3.307, 3.309.  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a appellant had a chronic condition in service and still has 
such condition. Such evidence must be medical unless it 
relates to a condition as to which under case law of the 
United States Court of Appeals for Veterans Claims (Court) 
lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to pertinent symptomatology 
experienced since service.  Savage v. Gober, 10 Vet. App. 488 
(1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case there is no evidence that the appellant was 
found to have rheumatoid arthritis affecting the right leg 
during any period of ACDUTRA or INACDUTRA.  Nor is there any 
evidence that any rheumatoid arthritis was aggravated by any 
such service.  Further, there is no evidence of a current 
diagnosis of rheumatoid arthritis affecting the right leg.  
In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of current diagnosis of rheumatoid arthritis 
affecting the right leg.  Without medical evidence of a 
current disability, the analysis ends, and the claim must be 
denied.  As noted above, the March 1964 periodic examination 
did not reveal any defects or diagnoses.  Similarly, the July 
1996 VA examination, the private treatment reports, and the 
VA outpatient treatment records associated with the claim 
file are silent for any reference to a diagnosis or treatment 
for rheumatoid arthritis.  Additionally, the appellant has 
not submitted any other evidence to indicate that he has been 
treated for rheumatoid arthritis or has been diagnosed with 
rheumatoid arthritis at any time since service.  Absent a 
current diagnosis, and a showing that the claimed disease 
began during or was aggravated by service, an award of 
service connection is not warranted.  The preponderance of 
the evidence is against the claim.

The Board notes that the appellant has alleged that he has 
rheumatoid arthritis that should be service connected.  While 
the appellant is capable of providing information regarding 
his current condition, as a layperson, he is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for rheumatoid arthritis.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 
(2006).  

New and Material Evidence-Residuals of Brain Trauma

The appellant originally filed a claim of entitlement to 
service connection for residuals of brain trauma to include 
tinnitus in January 1996.  The claim was denied by an August 
1999 Board decision.  See 38 C.F.R. § 20.1100 (2006).  As a 
result, a claim of service connection for residuals of brain 
trauma to include tinnitus may now be considered on the 
merits only if new and material evidence has been received 
since the time of the last prior adjudication.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2006); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Barnett at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2006), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When the Board previously denied service connection for 
residuals of brain trauma to include tinnitus in February 
1999, the record contained his service personnel records and 
a periodic physical examination dated in March 1964.  No 
other service medical records (SMRs) were available from the 
National Personnel Records Center (NPRC) or the State 
Adjutant General.  A periodic examination dated in March 1964 
revealed normal head, face, neck, scalp, and ears.  No 
defects or diagnoses were reported.  Also of record at the 
time of the February 1999 Board denial were private medical 
records from Salina Family Physicians, Topeka State Hospital, 
Lyons Hospital, Asbury-Salina Regional Medical Center, 
Ellsworth Hospital, medical records provided by the Social 
Security Administration, and two VA examination reports dated 
in July 1996.  The records from Lyons Hospital and Ellsworth 
Hospital revealed that the appellant was involved in a motor 
vehicle accident in September 1957.  He was noted to have 
sustained cuts and abrasions to his head, face, legs, arms, 
and left ear.  The reports were negative for any reference to 
National Guard service or brain trauma.  The Board reviewed 
this evidence and determined that service connection was not 
in order.  The Board determined that there was no evidence 
that the appellant sustained any injury while the appellant 
was either on active duty for training, or inactive duty 
training.  The National Guard personnel records did not show 
that the appellant was serving in any military capacity at 
the time of the alleged injury, or traveling to or from any 
drill or period of ACDUTRA, and there was no evidence that 
the appellant suffered from residuals of a brain injury 
incurred while performing a period of verified military 
service.  

The relevant evidence received since the time of the February 
1999 Board decision consists of two statements from the 
appellant.  The statements are "new."  However, the 
statements do not include anything new in the way of 
competent evidence to suggest that any current problems had 
their onset during qualifying service, or that they could 
otherwise be attributed to in-service injury or disease.  The 
Board finds, therefore, that none of the "new" evidence can 
properly be considered "material."  Simply put, the new 
evidence is not, by itself or in connection with the evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the underlying merits of 
the claim.  In short, the newly received evidence is a 
repetition of the lay contentions made earlier.  The 
application to reopen must therefore be denied.

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

There is no evidence or information needed to complete the 
appellant's application.  The appellant has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for residuals 
of brain trauma to include tinnitus and establish service 
connection for rheumatoid arthritis affecting the right leg.

The appellant submitted his current claim for service 
connection for rheumatoid arthritis in October 2003.  His 
claim to reopen a previously denied claim of service 
connection for residuals of brain trauma to include tinnitus 
was received in August 2004.  

The RO wrote to the appellant in November 2003 and notified 
him of the evidence/information needed to substantiate his 
claim and establish service connection for rheumatoid 
arthritis.  He was told what VA would do in the development 
of his claim and what he should do to support his 
contentions.  The RO wrote to the appellant in December 2003 
and informed him of the status of his claim for service 
connection for rheumatoid arthritis of the right leg.  The RO 
also wrote to the appellant in June 2006 and notified him of 
the evidence/information needed to substantiate his 
application to reopen a claim of entitlement to service 
connection for residuals of brain trauma to include tinnitus.  
The appellant was specifically informed that he needed to 
submit new and material evidence for his claim.  He was 
informed that new evidence means evidence submitted for the 
first time and material evidence is evidence that relates to 
an unestablished fact necessary to substantiate the claim.  
Through this letter the appellant was informed of the bases 
for the previous denial and what was specifically required to 
reopen.  He was also instructed as to the basis of the prior 
denial and what was required to substantiate an underlying 
claim of service connection.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Additionally, the appellant was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date in a March 2006 letter.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The June 2006 letter 
also included the criteria used to award disability ratings 
and the criteria for assigning an effective date with regard 
to the application to reopen a claim of entitlement to 
service connection for residuals of brain trauma with 
tinnitus.  (No such issue is now before the Board, so any 
defect regarding notice of a rating or an award of an 
effective date need not be remanded in order for the Board to 
adjudicate the question of service connection or the question 
of whether new and material evidence has been received to 
reopen a claim of service connection.)  

In regard to the application to reopen a claim of service 
connection for residuals of brain trauma to include tinnitus, 
given that new and material evidence has not been received, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2006).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to this claim, at least not until new and material 
evidence is received.  Barnett, supra.  Specific 
notifications are required regarding the bases for the 
previous denials and of what would constitute new and 
material evidence in the context of the previous denials.  
See Kent supra.  As noted above, through notice letters, the 
rating decision, and the statement of the case, the appellant 
was told of the bases of the prior denial and what was 
specifically required to reopen.  Additionally, he was told 
of what was required to substantiate the underlying claim.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The appellant has not alleged 
that there is any outstanding evidence that would support his 
contention that service connection for rheumatoid arthritis 
should be granted.  As for whether further action should have 
been undertaken by way of obtaining an additional medical 
opinion on the questions of whether any current rheumatoid 
arthritis is traceable to military service, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the appellant 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2006).  In this case, there is no indication, 
except by way of unsupported allegation, that he has 
rheumatoid arthritis that may be associated with military 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for rheumatoid arthritis 
that affects the right leg is denied.  

The application to reopen a claim of service connection for 
residuals of brain trauma to include tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


